This was an action on a promissory note. The verdict was for $105.32, being full amount of the note and interest. The execution and delivery of the note were not denied. The only question was whether the plaintiff, to whom the note was delivered, surrendered it to the defendants. Upon this issue there was an irreconcilable conflict of testimony, the plaintiff declaring that he did not surrender the note, and the two defendants testifying that he did. There are no circumstances or probabilities in the case which rendered the testimony of the plaintiff inherently false. The jury evidently believed the plaintiff. The value of the testimony was a question for the jury and not for the Law Court. The jury having passed upon it their decision must prevail. Motion overruled. McGillicuddy & Morey, for plaintiff. Newell & Woodside, for defendant.